DETAILED ACTION
As per applicant amendments and arguments noted in the remarks of 11/23/2021/18/2018, filed on 10/18/20187/28/2011, the combined art do not discloses as claimed in claim 1, hence rejections to claim 1 and 9 have been withdrawn. Clams 2-8 and 10-16 are dependents, hence rejections have been withdrawn.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1 and 9 limitations: “ … mitigating audible output of a charging circuit that supplies power to a system load … monitoring a frequency of voltage at an input node of a charging circuit that supplies power to the system load; determining that the monitored frequency satisfies a mitigation condition; and modifying a supply of power of the charging circuit to the system load for a non-zero period of time, responsive to the determining that the mitigation condition is satisfied …” in combination with the remaining claim elements as set forth in Claims 1, 9 and their depending claims 2-8; and 10-16 respectively. Therefore, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/Primary Examiner, Art Unit 2859